DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the material" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It should be noted that a material is introduced in claim 4, but claim 6 does not depend from claim 4. Changing the dependency of claim 6 to depend from claim 4 instead of claim 3 would overcome this rejection.
Claim 8 contains the trademark/trade name Velcro.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is hook and loop fasteners and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 6 – 9, 11, and 15 – 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 2,167,178 (hereinafter Kohlstadt).
Regarding claim 1, Kohlstadt discloses a neck cushioning device capable of relieving neck pain of a user during washing the user's hair, the neck cushioning device comprising: a unitary elongated piece (11) having a first side disposed opposite a second side and a first end disposed opposite a second end; and a portion (10) affixed to the first end of the unitary elongated piece. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) MPEP 2114, Section II). When all the structural limitations are met by the prior art device, and the manner in which the claimed apparatus is intended to be used would not differentiate the claimed apparatus from the prior art apparatus, the prior art meets the claim requirements. In the instant case, the apparatus of Kohlstadt meets all of the claimed structural limitations and would be capable of performing the intended use of resting on a horizontal surface, with a body of a user rested upon the portion, and hair of a user received in a sink since the apparatus is sized and configured for supporting a user during bathing.
Regarding claim 2, the neck cushioning device of Kohlstadt is a one-time use device if a user so desired; there is nothing to preclude a user from disposing of the device after use.
Regarding claim 3, the neck cushioning device of Kohstadt is a reusable device if a user so desired; there is nothing to preclude a user from using the device multiple times.
Regarding claim 4, Kohlstadt discloses the neck cushioning device comprises a material in the form of a flexible cushioning material (col. 1, ln. 54 – col. 2, ln. 4).
Regarding claim 6, Kohlstadt discloses the material comprises a waterproof coating (13) (col. 2, ln. 5 – 6).
Regarding claim 7, wherein the unitary elongated piece is affixed to the portion via a fixation means (19, 20) located on the second side of the unitary elongated piece (since the 
Regarding claim 8, Kohlstadt discloses the fixation means (19, 20) is selected from the group consisting of: Velcro (hook and loop fastener), securing ties, loops, snaps, hooks, clasps, adhesives, and thread (the bead (20) and groove (19) form a snap or clasp).
Regarding claim 9, the unitary elongated piece (11) and the portion (10) are configured as a single component when attached (see fig. 1).
Regarding claim 11, Kohlstadt discloses a flap component (15) affixed to the portion, wherein the flap component is configured to be received in the sink during use due to its location on the upper edge of the portion.
Regarding claim 15, the portion (10) comprises a tear-drop shape (fig. 2).
Regarding claim 16, wherein the portion (10) comprises the tear-drop shape (fig. 2).
Regarding claim 17, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even through the prior product was made by a different process” (In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Circ. 1985) (see MPEP 2113). In the instant case, 
Kohlstadt shows the shape is material wrapped around the interior of the portion and not explicitly wherein the shape is formed from material folded upon itself. However, the resultant shape is the same whether the material is formed around the portion or folded upon itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlstadt in view of US Patent 9,392,859 (hereinafter Barman).
Regarding claim 5, Kohlstadt fails to show a removable waterproof cover configured to receive the neck cushioning device therein. Attention is turned to Barman which shows including a removable waterproof cover in the form of a plastic bag or cover that can be disposed after each use of a neck cushioning device to prevent the cushion from getting wet and prevent cross contamination between users (col. 4, ln. 48 – 53). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a removable waterproof cover configured to receive the neck cushioning device to prevent the cushion from getting wet and prevent cross contamination between users as evidenced by the teachings of Barman mentioned above.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlstadt in view of US Patent Application Publication 2007/0017018 (hereinafter Jenkins).
Regarding claim 10, wherein the portion comprises an indentation portion configured to receive the neck of the user. Attention is turned to Jenkins which shows an indentation portion in a neck receiving support of a cushion (par. 18, “neck receiving portion 18 may be further sunken in from each side of neck support 10 in order to create a cradle for the user’s neck, adding extra comfort and ease of use”). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include an indentation portion configured to receive the neck of the user to create a cradle for the user’s neck, adding extra comfort and ease of use as evidenced by the teachings of Jenkins.
Claims 12 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlstadt in view of US Patent 4,195,378 (hereinafter Parker).
Regarding claim 12, Kohlstadt shows the device is flexible and thus capable of the portion rolling upon the unitary elongated piece to reduce a length of the unitary elongated piece for storage of the neck cushioning device, but fails to show wherein the flap component comprises a first set of fixation means configured to interact with a second set of fixation means located on the second side of the unitary elongated piece to maintain a closed or stored position of the neck cushioning device. Attention is turned to Parker which shows a body support device that rolls upon itself to reduce the length of a unitary elongated piece (12) for storage with a first set of fixation means (22) located on a flap component (14) and a second set of fixation means (24) located on a second side of the unitary elongated piece to maintain a closed position (col. 3, ln. 1 – 24; fig. 4). It would have been obvious to one having ordinary skill 
Regarding claim 13, as modified by Parker above, Parker shows wherein the second side of the unitary elongated piece further comprises a handle component (24) used to carry the neck cushioning device when in a closed or stored position.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlstadt in view of US Patent 5,587,219 (hereinafter Schofield).
Regarding claim 14, Kohlstadt fails to show wherein the second side of the unitary elongated piece further comprises a pouch configured to receive one or more objects therein for storage. Attention is turned to Schofield which shows including a pouch (12) on a second side of a unitary elongated piece to store one or more objects. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kohlstadt to include a pouch configured to receive one or more objects therein for storage on the second side of the unitary elongated piece to allow a user to store objects as needed as evidenced by the teachings of Schofield mentioned above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 2,351,849 and US Patent 5,548,853 are directed to the state of the art of a shampoo body support having .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754